PARR, Judge,
concurring in part and dissenting in part.
I join in the opinion of the majority to the extent that it attempts to delimit the Constitutional power of the Court on the Judiciary to award retirement compensation to a judge of less than eight years’ seniority who is compulsorily retired by action of the Court. As the majority correctly perceives, Article 7-A, Section 4(d) of the Oklahoma Constitution clearly gives the Court on the Judiciary the power to grant retirement compensation to a judge whom it compulsorily retires and who is not entitled to “full retirement compensation.” Implicit in the majority’s interpretation is that “full retirement compensation” means vesting of yearly retirement benefits under the judicial retirement compensation scheme adopted by the Legislature at 20 O.S. § 1101 et seq. Title 20 O.S. § 1102 provides that upon retirement judges of eight years’ and greater seniority participate in yearly retirement benefits; 20 O.S. § 1103 provides that the contributions to the retirement system of judges of less than eight years’ seniority are returned to them upon retirement. These two outcomes being the only possible outcomes under the statutory retirement compensation scheme, the only sensible interpretation of “full retirement compensation” is the attainment of the eight year participation threshold. For these reasons, Article 7-A, Section 4(d) empowers the Court on the Judiciary to award retirement compensation to a compulsorily retired judge of less than eight years’ seniority.
I must, however, vigorously dissent from the majority’s disposition of this appeal. Article 7-A, Section 1(a) empowers the Court on the Judiciary either to remove or to compulsorily retire a judge whom it considers unfit to continue to serve. The Trial Division’s opinion orders “compulsory removal,” a disposition not contemplated by the Constitution. Thus, it is unclear from the Trial Division’s opinion what result was intended.
Article 7-A, Section 5(c) of the Oklahoma Constitution gives the Appellate Division the power to review de novo both facts and law with respect to cases properly before us. We are not compelled to accept, and have the power to disregard, the Trial Division’s findings and orders. A grant of power does not, however, demand that such power be blindly exercised whenever the opportunity for such exercise arises. The exercise of power should be guided by sound discretion. The majority’s cavalier disregard for the Trial Division’s efforts in this case is an abuse of our power and will surely lead to greater abuses in the future. It cannot be a rightful and rational exercise of our power to determine, without the guidance of a lucid decision by the Trial Division, and based upon a mere reading of the record without benefit of having heard actual testimony of witnesses, that Appellant is entitled to retirement compensation in any amount.
I would remand this case to the Trial Division for their reevaluation in a manner not inconsistent with the opinion expressed above as to the power of the Court on the Judiciary to award retirement compensation and the proper characterization in light of Article 7-A, Section 4(d) of the Oklahoma Constitution of the action it wishes to take.